Citation Nr: 0109770	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  95-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
peripheral vascular disease with leg amputation as secondary 
to service-connected shrapnel wounds of the left and right 
thighs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision from the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied reopening the claim of entitlement to 
service connection for peripheral vascular disease with leg 
amputation.  

The veteran has been in receipt of a special monthly pension 
for housebound status and loss of both feet since February 
1988.  A total rating based upon individual unemployability 
has been in effect since September 1996.  

There has been a significant change in the law since the 
March 2000 rating decision denied service connection for 
nicotine dependence as not well grounded and constructively 
reopened and denied the claims of entitlement to service 
connection for heart disease and generalized arteriosclerosis 
as secondary to tobacco use and nicotine dependence as not 
well grounded.  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which was signed 
into law on November 9, 2000, eliminated the concept of a 
well-grounded claim.  Therefore, these three issues are 
referred to the RO for appropriate action under the current 
law.  


FINDINGS OF FACT

1.  A January 1992 Board decision denied service connection 
for arteriosclerotic peripheral vascular disease; the veteran 
was notified of the Board decision by letter, and his motion 
for reconsideration was denied in December 1992; he did not 
appeal.  

2.  The RO denied reopening the claim of entitlement to 
service connection for peripheral vascular disease with leg 
amputation in July 1993 and notified the veteran of that 
decision by letter; he did not appeal.  

3.  Evidence received since the July 1993 decision includes a 
June 2000 VA medical opinion that residuals from service-
connected shrapnel wounds of the left and right thighs 
contributed to peripheral vascular disease.  

4.  In addition to the newly submitted evidence, a June 1988 
private examiner opined that it was very likely that the 
veteran's vascular problems were related to shrapnel wounds.


CONCLUSIONS OF LAW

1.  The January 1992 Board decision is final.  38 U.S.C.A. 
§§ 7104(b), 7266(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1001, 20.1100 (2000).  

2.  The July 1993 RO decision is final.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (2000).  

3.  The evidence received since the July 1993 RO decision is 
new and material evidence; the claim of entitlement to 
service connection for peripheral vascular disease with leg 
amputation is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  

4.  Peripheral vascular disease with leg amputation is 
proximately due to service-connected shrapnel wounds of the 
left and right thighs.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran and four infantry friends were injured in a land 
mine explosion in Korea in March 1954.  One friend was dead 
on arrival at the hospital, and a second underwent immediate 
amputation of his arm.  The veteran was hospitalized for 39 
days for treatment of shrapnel wounds to his right wrist and 
his bilateral thighs.  He returned to duty as a driver after 
a military investigator found that his injuries were incurred 
in the line of duty.  

Service connection has been in effect for shrapnel wounds of 
the left and right thighs since May 1981.  In the late 1980s 
and 1990, the veteran underwent multiple surgeries to 
amputate both legs above the knee due to peripheral vascular 
disease.  He had to quit his job working with drywall, and he 
now uses a wheelchair.  His wife is his full-time caregiver.  

The veteran contends that peripheral vascular disease with 
leg amputation is secondary to service-connected shrapnel 
fragment wounds of the left and right thighs or tobacco use 
and/or nicotine addiction incurred in service.  


New and material evidence

The RO denied entitlement to service connection for 
peripheral vascular disease with leg amputation in April 
1988, July 1988, June 1989, and March 1990, and a January 
1992 Board decision affirmed the denial of service 
connection.  In March 1992, the veteran filed a motion for 
reconsideration.  When the motion was denied in December 
1992, the veteran did not appeal.  His correspondence was 
forwarded to the RO as an application to reopen the claim for 
service connection.  The July 1993 RO decision denied 
reopening the claim, and the veteran did not appeal.  He did 
file an application to reopen the claim for service 
connection for loss of his legs in October 1993.  The RO 
denied reopening the claim of entitlement to service 
connection for peripheral vascular disease with leg 
amputation in August 1994, and the veteran perfected a timely 
appeal.  

At the time of the July 1993 decision, the RO considered the 
evidence, which included service department records, lay 
statements, hearing testimony, and post-service VA and 
private medical records.  

Service department records verified dates of service, and 
multiple searches at the National Personnel Records Center 
confirmed that the veteran's service medical records had been 
destroyed in the 1973 fire at the Center.  A military 
investigation determined that the veteran's injuries in the 
1954 land mine explosion in Korea took place during training 
exercises in the line of duty.  

The veteran's lay statements contended that peripheral 
vascular disease with leg amputation was secondary to 
service-connected shrapnel wounds of the left and right 
thighs.  In 1988, lay statements from family friends and the 
veteran's aunt asserted that the veteran had no leg problems 
before service and complaints of leg pains since service.  At 
an October 1988 hearing, the veteran testified that he got 
shrapnel in both legs in the explosion in Korea.  The 
representative's August 1992 statement alleged that a private 
doctor and a VA doctor related the veteran's vascular 
problems to shrapnel wounds.  The veteran's wife testified 
that his leg problems began in 1981, and an August 1992 
representative's statement asserted that she removed bits of 
metal from his legs on several occasions.  

Post service medical records included private and VA 
diagnoses of peripheral vascular disease in January 1981, 
January 1986, April 1986, August 1986, March 1987, June 1988, 
and December 1988.  In January 1981, the veteran reported 
pain in the right leg and numbness in the right foot.  In 
January 1982, a VA examiner stated that multiple embedded 
fragments consistent with shrapnel in the lower extremities 
bilaterally did not seem of clinical significance.  In May 
1982, the veteran specifically denied any complaints 
referable to his legs when x-rays of both knees demonstrated 
a small metallic foreign body in the right knee and no 
evidence of other foreign bodies.  In May 1986, the veteran 
reported pain in his left leg since he was struck with a seat 
belt in a car accident in March 1986.  In March 1987, a 
private examiner stated that peripheral vascular disease had 
existed for several years.  In June 1988, a private examiner 
opined that it seemed very likely that the veteran's vascular 
problems were related to his severe shrapnel wounds.  In June 
1987, the veteran was in another car accident and reported 
that his left leg had substantially worsened.  A private 
examiner stated that the veteran had an ischemic lower limb 
and poor arterial supply to the left foot.  A December 1987 
private surgical report shows that the veteran's leg was 
amputated below the knee in 1988 due to peripheral vascular 
disease.  In December 1988, a VA examiner noted that the 
veteran's left leg was amputated above the knee in March 1988 
due to peripheral vascular disease.  A December 1988 x-ray 
revealed multiple shrapnel fragments in the right leg from 
the thigh to the knee.  

The RO considered this evidence and denied reopening the 
claim of entitlement to service connection for peripheral 
vascular disease with leg amputation in July 1993.  This 
decision became final because the RO notified the veteran of 
the decision by letter, and a notice of disagreement was not 
filed within the prescribed period.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  In October 1993, the veteran 
filed an application to reopen the claim.  The August 1994 
decision denied reopening the claim for service connection, 
and the veteran timely appealed.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The new evidence submitted since July 1993 includes lay 
statements, service department records, and additional post-
service VA and private medical records.  The veteran's March 
1998 lay statement is material because it alleges that 
peripheral vascular disease with leg amputation is secondary 
to tobacco use in service.  He alleges that he used the 
tobacco received with his field rations in service with no 
understanding of its health consequences.  Other lay 
statements and service department records received since July 
1993 are not material because they repeat earlier assertions 
that the veteran's service medical records were destroyed in 
the 1973 fire, that a military investigation determined that 
the veteran's shrapnel injuries occurred in the line of duty, 
that the land mine explosion took place in a combat zone, and 
that doctors had opined that shrapnel wounds caused 
peripheral vascular disease with leg amputation.  

An April 1992 letter, received by the RO in October 1993, is 
material because a private physician identified himself as 
the veteran's doctor and opined that the veteran's 
arteriosclerotic occlusive disease was aggravated by his 
shrapnel wounds, resulting in bilateral above-the-knee 
amputations.  Private and VA treatment reports from May 1995 
to November 1996 are material because they include a current 
diagnosis of peripheral vascular disease.  A January 1997 VA 
examination report is material because the examiner noted 
that multiple pieces of shrapnel had been removed from both 
of the veteran's knees.  A June 2000 VA medical opinion is 
material because a VA doctor opined that there was a 25 
percent chance that the veteran's shrapnel injuries 
contributed to peripheral vascular disease.  The VA doctor 
stated that the wounds the veteran suffered in the mine 
explosion possibly damaged arteries in his lower extremities, 
particularly in the area around the knees where his wounds 
occurred.  Damage to these vessels and resulting scarring may 
have interfered with the development of collateral blood 
supply to the lower legs and therefore made the effects of 
his atherosclerotic occlusive disease worse.  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


Duty to assist

When new and material evidence has been submitted to reopen 
the claim, as it has here, the Board may decide the claim on 
the merits after it determines that the VA fulfilled its duty 
to assist the veteran in the development of the claim.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Justus v. 
Principi, 3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. 
App. 422 (1992).  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  The RO confirmed that service medical 
records were destroyed in the 1973 fire at the National 
Personnel Records Center and conscientiously obtained the 
available medical records from the identified health care 
providers.  In response to the representative's statements, 
the RO obtained a VA medical opinion in June 2000.  The 
veteran filed lay statements with the RO and declined the 
opportunity for a hearing.  The October 1988, March 1991, 
January 1995, and October 2000 statements of the case and the 
RO's March 1978, January 1982, May 1999, and November 1999 
letters to the veteran informed him of the evidence needed to 
substantiate his claim.  The duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Since the veteran was informed of the evidence needed to 
substantiate his claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist the 
veteran.  


Entitlement to service connection for peripheral vascular 
disease with leg amputation

The veteran contends that current peripheral vascular disease 
with leg amputation was caused by service-connected shrapnel 
wounds of the left and right thighs.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  To establish service 
connection on a secondary basis, the veteran must present 
medical evidence that current peripheral vascular disease 
with leg amputation is proximately due to or the result of 
service-connected shrapnel wounds of the left and right 
thighs.  If service connection is established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2000).  

Certainly, the medical evidence indicates that the veteran 
currently has peripheral vascular disease with bilateral 
above-the-knee amputation.  A valid claim requires proof of a 
present disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The record includes multiple private and VA diagnoses of 
peripheral vascular disease since 1981.  Surgical reports and 
reports of medical history since 1985 relate the bilateral 
above-the-knee amputations in the late 1980s to 1990 to 
peripheral vascular disease. 

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against service 
connection.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Against service connection, the veteran first reported leg 
pain in 1981, over 25 years after service, and treatment 
reports show that the veteran's leg complaints worsened after 
car accidents in 1986 and 1987.  The June 2000 VA opinion 
states that there is only a 25 percent chance that shrapnel 
wounds of the legs contributed to the veteran's peripheral 
vascular disease.  In support of service connection, however, 
the veteran reported leg pains in 1981 before any post-
service car accidents, and a March 1987 private examiner 
indicated that peripheral vascular disease had existed for 
years before the car accidents.  In June 2000, a VA examiner 
described the potential damage to arteries in the lower 
extremities from the 1954 shrapnel wounds and found at least 
some probability that the shrapnel wounds had contributed to 
peripheral vascular disease.  In June 1988, after the first 
amputation surgery on the left leg and before any amputation 
surgery of the right leg, a private examiner opined that it 
was very likely that the veteran's vascular problems were 
related to his severe shrapnel wounds.  When considering all 
the evidence, old and new, the evidence is at least in 
equipoise.  Accordingly, the veteran has established 
entitlement to service connection on a secondary basis.  

Because entitlement to service connection is granted, the 
Board did not reach the issue of entitlement to service 
connection as secondary to tobacco use and/or nicotine 
addition.  Although the Board decided the veteran's claim on 
grounds different from that of the RO, which denied reopening 
the claim, the veteran has not been prejudiced by the 
decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for peripheral vascular 
disease with leg amputation is reopened, and entitlement to 
service connection is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

